           Case: 5:20-cv-00272-SL Doc #: 21 Filed: 02/11/21 1 of 2. PageID #: 962




                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION


KEITH M. GRUBAUGH,                                           )      CASE NO. 5:20-cv-272
                                                             )
                    PLAINTIFF,                               )      JUDGE SARA LIOI
                                                             )
           vs.                                               )      OPINION AND ORDER
                                                             )
COMMISSIONER OF SOCIAL                                       )
SECURITY,                                                    )
                                                             )
                    DEFENDANT.                               )



           Before the Court is the report and recommendation of Magistrate Judge Henderson,

recommending that the decision of the defendant Commissioner of Social Security

(“Commissioner”) denying the application of plaintiff Keith Grubaugh (“Grubaugh” or “plaintiff”)

for supplemental security income (“SSI”) be reversed and remanded to the Commissioner for

further proceedings under Sentence Four of 42 U.S.C. § 405(g). (See Doc. No. 20 (Report and

Recommendation [“R&R”]) at 961.1) The magistrate judge informed the parties that any objection

must be filed with the Clerk of Courts within fourteen (14) days after being served with a copy of

the R&R. (See id.) The R&R was filed on January 25, 2021 and electronically served upon counsel

for the Commissioner. The fourteen (14) day period for filing an objection has elapsed and no

objection has been filed.




1
    References to page numbers are to the page identification numbers generated by the Court’s electronic filing system.
       Case: 5:20-cv-00272-SL Doc #: 21 Filed: 02/11/21 2 of 2. PageID #: 963




       Under the relevant statute:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to which
       objection is made.

28 U.S.C. ' 636(b)(1)(C).

       The failure to file written objections to the report and recommendation of a magistrate

judge constitutes a waiver of a de novo determination by the district court of an issue covered in

the report. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff=d, 474 U.S. 140, 106 S. Ct. 466, 88

L. Ed. 2d 435 (1985).

       The Court has reviewed the report and recommendation and accepts and adopts the same.

The Commissioner’s finding that plaintiff is not disabled is reversed and this case is remanded for

further proceedings pursuant to Sentence Four of § 405(g) consistent with this opinion and order.

       IT IS SO ORDERED.



 Dated: February 11, 2021
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                                2
